Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. A copy of Korean Applications KR 10-2016-0121694 and KR 10-2017-0122084 have been filed with priority date of 22 September 2016. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a reagent composition for measuring glycated albumin.
Group II, claims 9-11, drawn to a method of measuring glycated albumin.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II  lack unity of invention because even though the inventions of these groups require the technical feature of the reagent as recited in claim 1, this technical feature is not a special US Patent 5,919,708 to Sundrehagen and   Sundrehagen teaches assessment or quantification of signal forming agents, i.e. dyes, for the total content of protein under assay in both glycated and non-glycated forms (Col. 12, lines 58-62), in particular albumin (Col. 7, lines 10-18). Sundrehagen also teaches a signal forming label (i.e. dye) that is attached to a boronic acid residue to form a signal forming agent for attachment to the glycated protein analyte (Col. 5, lines 27-39). 
Sundrehagen does not teach a dye-encapsulated silica nanoparticle attached to boronic acid. Wang teaches “dye-doped silica nanoparticles” (Pg. 648, Right side). Wang also teaches functionalizing the surface of the dye-doped silica nanoparticle with a biorecognition element using an amine or carboxyl group (Pg. 649, Left side) both of which can bond with boronic acid.  Wang and Sundrehagen are analogous in the field of particle detection via signaling agent such as a dye. Therefore it would have been obvious to one of ordinary skill in the art to use a dye-encapsulated silica nanoparticle attached to boronic acid for the detection of glycated albumin because it would be hydrophilic and biocompatible, not subject to microbial attack, no porosity change with changes in pH, and increased brightness and photostability over time (Pg. 648, Right side). 
During a telephone conversation with Jae Youn Kim on 24 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/764,973 (US 2020040063; herein Lee) in view of US Patent 5,919,708 to Sundrehagen.  
Claim 1 of Lee recites “a silica nanoparticle for biomarker diagnosis containing a reactive polymer and a nonreactive polymer immobilized on a surface and a dye immobilized inside” which reads on “a dye-encapsulated silica nanoparticle…” as recited in the instant claims. 
	Claim 1 of Lee does not teach “a dye specifically binding to total albumin” or dye-encapsulated silica nanoparticle that is bound to boronic acid (for ex: m-aminophenyl, boronic-acid) specifically for binding to glycated albumin. 
	Sundrehagen teaches boronic acid linked to signal forming label (aka dye) for binding to glycated protein (Col. 5, lines 27- Col. 6, line 4), specifically glycated albumin (Col. 6, lines 10-11) and a dye specifically for binding to total albumin (Col 7., line 11 – Col. 8, line 14), one of which is bromocresol green. 
	Sundrehagen and Lee are analogous in the field of particle detection using a signaling agent. Therefore it would have been obvious to one of ordinary skill in the art to attach the boronic acid of Sundrehagen to the silica nanoparticle of Lee for glycated albumin detection which can be used for long and medium term glucose control due to its relatively long lifetime (Col. 1, lines 33-37) and use the dye of Sundrehagen for total albumin detection along with the modified silica nanoparticle of Lee because it is desirable to obtain an indication of total protein concentration in the blood for the specific protein under assay as the degree of glycation may vary with total protein concentration for patients suffering from conditions which results in abnormally low concentrations of proteins under assay (Co. 4, lines 8-13). 
Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 16/764,973 (US 2020040063; herein Lee) in view of US Patent 5,919,708 to Sundrehagen.  
Claim 1 of Lee recites “a silica nanoparticle for biomarker diagnosis containing a reactive polymer and a nonreactive polymer immobilized on a surface and a dye immobilized inside” which reads on “a dye-encapsulated silica nanoparticle…” as recited in the instant claims. 
	Claim 1 of Lee does not teach “a dye specifically binding to total albumin” or dye-encapsulated silica nanoparticle that is bound to boronic acid specifically for binding to glycated albumin. 
	Sundrehagen teaches boronic acid (for ex: m-aminophenyl, boronic-acid)  linked to signal forming label (aka dye) for binding to glycated protein (Col. 5, lines 27- Col. 6, line 4), specifically glycated albumin (Col. 6, lines 10-11) and a dye specifically for binding to total albumin (Col 7., line 11 – Col. 8, line 14), one of which is bromocresol green. 
	Sundrehagen and Lee are analogous in the field of particle detection using a signaling agent. Therefore it would have been obvious to one of ordinary skill in the art to attach the boronic acid of Sundrehagen to the silica nanoparticle of Lee for glycated albumin detection which can be used for long and medium term glucose control due to its relatively long lifetime (Col. 1, lines 33-37) and use the dye of Sundrehagen for total albumin detection along with the modified silica nanoparticle of Lee because it is desirable to obtain an indication of total protein concentration in the blood for the specific protein under assay as the degree of glycation may vary with total protein concentration for patients suffering from conditions which results in abnormally low concentrations of proteins under assay (Co. 4, lines 8-13). 
	Furthermore, claim 5 of Lee recites wherein the silica nanoparticle dye is tartrazine. Examiner notes that tartrazine meets the limitations of claims 3-5. 
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/764,973 (US 2020040063; herein Lee) in view of US Patent 5,919,708 to Sundrehagen.  
Claim 1 of Lee recites “a silica nanoparticle for biomarker diagnosis containing a reactive polymer and a nonreactive polymer immobilized on a surface and a dye immobilized inside” which reads on “a dye-encapsulated silica nanoparticle…” as recited in the instant claims. 
	Claim 1 of Lee does not teach “a dye specifically binding to total albumin” or dye-encapsulated silica nanoparticle that is bound to boronic acid specifically for binding to glycated albumin. 
	Sundrehagen teaches boronic acid (for ex: m-aminophenyl, boronic-acid)  linked to signal forming label (aka dye) for binding to glycated protein (Col. 5, lines 27- Col. 6, line 4), specifically glycated albumin (Col. 6, lines 10-11) and a dye specifically for binding to total albumin (Col 7., line 11 – Col. 8, line 14), one of which is bromocresol green. 
	Sundrehagen and Lee are analogous in the field of particle detection using a signaling agent. Therefore it would have been obvious to one of ordinary skill in the art to attach the boronic acid of Sundrehagen to the silica nanoparticle of Lee for glycated albumin detection which can be used for long and medium term glucose control due to its relatively long lifetime (Col. 1, lines 33-37) and use the dye of Sundrehagen for total albumin detection along with the modified silica nanoparticle of Lee because it is desirable to obtain an indication of total protein concentration in the blood for the specific protein under assay as the degree of glycation may vary with total protein concentration for patients suffering from conditions which results in abnormally low concentrations of proteins under assay (Co. 4, lines 8-13). 
	Furthermore, Claim 9 of Lee recites “the silica nanoparticle containing a dye immobilized inside is manufactured in a manner in which a stirred reaction product of a dye and a silica precursor and 
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/764,973 (US 2020040063; herein Lee) in view of US Patent 5,919,708 to Sundrehagen.  
Claim 1 of Lee recites “a silica nanoparticle for biomarker diagnosis containing a reactive polymer and a nonreactive polymer immobilized on a surface and a dye immobilized inside” which reads on “a dye-encapsulated silica nanoparticle…” as recited in the instant claims. 
	Claim 1 of Lee does not teach “a dye specifically binding to total albumin” or dye-encapsulated silica nanoparticle that is bound to boronic acid specifically for binding to glycated albumin. 
	Sundrehagen teaches boronic acid (for ex: m-aminophenyl, boronic-acid) linked to signal forming label (aka dye) for binding to glycated protein (Col. 5, lines 27- Col. 6, line 4), specifically glycated albumin (Col. 6, lines 10-11) and a dye specifically for binding to total albumin (Col 7., line 11 – Col. 8, line 14), one of which is bromocresol green. 
	Sundrehagen and Lee are analogous in the field of particle detection using a signaling agent. Therefore it would have been obvious to one of ordinary skill in the art to attach the boronic acid of Sundrehagen to the silica nanoparticle of Lee for glycated albumin detection which can be used for long and medium term glucose control due to its relatively long lifetime (Col. 1, lines 33-37) and use the dye of Sundrehagen for total albumin detection along with the modified silica nanoparticle of Lee because it is desirable to obtain an indication of total protein concentration in the blood for the specific protein under assay as the degree of glycation may vary with total protein concentration for patients suffering from conditions which results in abnormally low concentrations of proteins under assay (Co. 4, lines 8-13). 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/764,973 (US 2020040063; herein Lee) in view of US Patent 5,919,708 to Sundrehagen.  
Claim 1 of Lee recites “a silica nanoparticle for biomarker diagnosis containing a reactive polymer and a nonreactive polymer immobilized on a surface and a dye immobilized inside” which reads on “a dye-encapsulated silica nanoparticle…” as recited in the instant claims. 
	Claim 1 of Lee does not teach “a dye specifically binding to total albumin” or dye-encapsulated silica nanoparticle that is bound to boronic acid specifically for binding to glycated albumin. 
	Sundrehagen teaches boronic acid (for ex: m-aminophenyl, boronic-acid) linked to signal forming label (aka dye) for binding to glycated protein (Col. 5, lines 27- Col. 6, line 4), specifically glycated albumin (Col. 6, lines 10-11) and a dye specifically for binding to total albumin (Col 7., line 11 – Col. 8, line 14), one of which is bromocresol green. 
	Sundrehagen and Lee are analogous in the field of particle detection using a signaling agent. Therefore it would have been obvious to one of ordinary skill in the art to attach the boronic acid of Sundrehagen to the silica nanoparticle of Lee for glycated albumin detection which can be used for long and medium term glucose control due to its relatively long lifetime (Col. 1, lines 33-37) and use the dye of Sundrehagen for total albumin detection along with the modified silica nanoparticle of Lee because it is desirable to obtain an indication of total protein concentration in the blood for the specific protein under assay as the degree of glycation may vary with total protein concentration for patients suffering from conditions which results in abnormally low concentrations of proteins under assay (Co. 4, lines 8-13). 
.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,919,708 to Sundrehagen in view of Watching Silica Nanoparticles Glow in the Biological World by Wang et al. (herein Wang). al. (herein Wang).  
Regarding claim 1, Sundrehagen teaches assessment or quantification of signal forming agents, i.e. dyes, for the total content of protein under assay in both glycated and non-glycated forms (Col. 12, lines 58-62), in particular albumin (Col. 7, lines 10-18). Sundrehagen also teaches a signal forming label (i.e. dye) that is attached to a boronic acid residue to form a signal forming agent for attachment to the glycated protein analyte (Col. 5, lines 27-39). 
Sundrehagen does not teach a dye-encapsulated silica nanoparticle attached to boronic acid. 
Wang teaches “dye-doped silica nanoparticles” (Pg. 648, Right side) that are 60 nm in diameter (Pg. 650, Right side & Pg. 651, Right side). Wang also teaches functionalizing the surface of the dye-doped silica nanoparticle with a biorecognition element using an amine or carboxyl group (Pg. 649, Left side) both of which can bond with boronic acid.  
Wang and Sundrehagen are analogous in the field of particle detection via signaling agent such as a dye. Therefore it would have been obvious to one of ordinary skill in the art to use a dye-encapsulated silica nanoparticle attached to boronic acid for the detection of glycated albumin because it would be hydrophilic and biocompatible, not subject to microbial attack, no porosity change with changes in pH, and increased brightness and photostability over time (Pg. 648, Right side). 
Regarding claim 2, Sundrehagen and Wang teach all the limitations of claim 1 above. 

Regarding claim 6, Sundrehagen and Wang teach all the limitations of claim 1 above. 
Claim 6 recites a process by which the dye-encapsulated silica nanoparticles area produced. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 (I). Sundrehagen modified according to Wang teaches a dye-encapsulated silica nanoparticles that appear to be substantially similar to those of the claimed invention. 
Regarding claim 7, Sundrehagen and Wang teach all the limitations of claim 1 above.
As discussed above Wang teaches the diameter of a dye-encapsulated silica nanoparticle is 60 nm which falls within the range limitation recited in the instant claims. 
Regarding claim 8, Sundrehagen and Wang teach all the limitations of claim 1 above.
Sundrehagen teaches synthesizing the first signal forming agent by linking the m-aminophenyl, boronic acid (APBA) to the label or signal forming part of the signal forming molecule or conjugate ( Col. 5, lines 27-36). 
Sundrehagen does not teach carboxylating dye-encapsulated silica nanoparticles. 
Wang teaches modifying the surface of the dye-doped silica nanoparticle with a carboxyl group, which have pendent carboxylic acids, for covalent attachment of a biorecognition element (Pg. 649, last paragraph Right side to last paragraph Left side). 
Wang and Sundrehagen are analogous in the field of particle detection via signaling agent such as a dye. Therefore it would have been obvious to one of ordinary skill in the art to form the dye-. 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,919,708 to Sundrehagen in view of Watching Silica Nanoparticles Glow in the Biological World by Wang et al. (herein Wang).al (herein Wang) as applied to claim 1 above and in further view of US 2018/0036566 to Libal et al. (herein Libal) and US 2009/0253153 to Chu et al. (herein Chu). 
Regarding claims 3-5, Sundrehagen and Wang teach all the limitations of claim 1 above. Sundrehagen teaches “a large range of coloured, fluorescent or pigmented compounds suitable for use as labels are known in the art and may be used” (Col. 5, lines 57-59) and Wang teaches “trapping a wide variety of inorganic and organic dyes” (Pg. 649, Left side). 
Sundrehagen and Wang do not teach a yellow-colored or red-colored dye nor any details concerning said dyes. 
Chu teaches using Sirius Red (aka Red 80) to stain sections of bone to differentiate between woven and lamellar bone at a fracture site (Paragraph 0746) and Libal teaches using Acid Yellow 23 (aka tartrazine) as a chemical marking agent (Paragraph 0041 and 0047) thus confirming these dyes are well known in the art. Therefore it would have been obvious to use tartrazine and/or Red 80. See MPEP 2144.07 Art Recognized Suitability for Intended Purpose. 
Page 6, lines 9-13 of the specification discloses the absorption wavelength of the yellow-colored dye is 400 to 430 nm and the absorption wavelength of the red-colored dye is 500 to 530 nm; therefore the acid yellow 23 and the Sirius red meet the limitations of claim 4. Also, Libal teaches Acid Yellow 23 absorbs light in the visible spectrum of 400 nm to about 700 nm (Paragraph 0034). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797